 



Exhibit 10.1

[Ask Jeeves Letterhead]

January 25, 2005

Adrian Cox
[address]
UK

Dear Adrian:

          We are pleased to inform you that Ask Jeeves Internet Ltd. (the
“Company”) approved a new severance benefit for you in the form of a special
option acceleration program. The purpose of this letter agreement is to set
forth the terms and conditions of your new program.

          Your new severance benefit set forth in this letter agreement is in
addition to your existing severance package with the Company set forth in the
letter agreement between you and the Company dated October 27, 2003 (your “Prior
Agreement”). Your Prior Agreement will continue in effect except that it will be
modified as follows:



  •   You will be entitled to the severance benefits set forth in Section 6.1 of
your Prior Agreement only in the event of an Involuntary Termination (as that
term is defined in this letter agreement).     •   The Company’s rights under
Section 6.3 of your Prior Agreement shall apply only in the event of a
Termination for Cause (as that term is defined in this letter agreement).

          Under the new program, you will become entitled to certain severance
benefits in the event: (i) your employment is terminated by the Company other
than for cause or (ii) your employment terminates under certain circumstances
within a specified time period following a substantial change in ownership or
control of Ask Jeeves, Inc. (“AJ”). The level of your severance benefits will
vary with the circumstances under which your employment terminates. To
understand the full scope of your benefits, you should familiarize yourself with
the definitional provisions of Part One of this letter agreement. The benefits
comprising your severance package are detailed in Parts Two and Three, and the
dollar limitations on the overall value of your benefit package and other
applicable restrictions are specified in Parts Four and Five. Certain ancillary
matters affecting your severance arrangement are covered in Part Six.

          You must, as a condition to your entitlement to the new severance
benefits set forth in this letter agreement, execute the Acceptance section at
the end of this letter in which you agree that you have no rights to severance
benefits under any agreement other than those provided under this letter
agreement and the Prior Agreement (as modified by this letter agreement).

 



--------------------------------------------------------------------------------



 



PART ONE — DEFINITIONS

          For purposes of this letter agreement, the following definitions will
be in effect:

          Base Salary means, for purposes of your salary continuation benefits
under Part Two of this letter agreement, your monthly rate of base salary from
the Company in effect immediately prior to your Involuntary Termination.

          Board means the Board of Directors of AJ.

          Change in Control means the occurrence of a change in the ownership or
control of AJ effected through any of the following transactions:

          (i) the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving AJ or any
of its subsidiaries, a sale, transfer or other disposition of all or
substantially all of the assets of AJ (including, without limitation, in
complete liquidation or dissolution of AJ), or the acquisition of assets or
stock of another entity by AJ or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the total shares of Common Stock or the combined voting power of AJ’s
securities (determined by the power to vote with respect to the elections of
Board members) immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the total shares of Common Stock or the
combined voting power of AJ’s securities (determined by the power to vote with
respect to the elections of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns AJ or
all or substantially all of AJ’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the total shares of
Common Stock or the combined voting power of AJ’s securities (determined by the
power to vote with respect to the elections of Board members), as the case may
be, (2) no individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of AJ or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, thirty-five percent (35%) or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership of thirty-five percent (35%) or more existed prior to the Business
Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
or

2



--------------------------------------------------------------------------------



 



          (ii) any transaction or series of related transactions, other than a
transaction covered by clause (i) above that does not constitute a Change in
Control pursuant to such clause, pursuant to which any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(3) of the Exchange Act)
(other than AJ, or any employee benefit plan (or related trust) of AJ or a
Corporate Affiliate or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, AJ) becomes directly or indirectly the beneficial
owner of securities possessing (or convertible into or exercisable for
securities possessing) thirty-five percent (35%) or more of the total shares of
Common Stock or the combined voting power of AJ’s securities (determined by the
power to vote with respect to the elections of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from AJ or the
acquisition of outstanding securities held by one or more of AJ’s stockholders;
or

          (iii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

For purposes of this Change in Control definition, beneficial ownership will be
determined in accordance with Section 13(d) of the Exchange Act.

          Code means the United States Internal Revenue Code of 1986, as
amended.

          Common Stock means AJ’s common stock.

          Corporate Affiliate means any parent corporation of AJ within the
meaning of Code Section 424(e) or any subsidiary corporation of AJ within the
meaning of Code Section 424(f).

          Disability means a physical or mental impairment which substantially
limits one of your major life activities and which renders you unable to perform
the essential functions of your position, even with reasonable accommodation
which does not impose an undue hardship on the Company, for more than one
hundred eighty (180) days in any consecutive twelve (12) month period. The
Company reserves the right, in good faith, to make the determination of whether
or not a Disability exists for purposes of this letter agreement based upon
information supplied by you and/or your medical personnel, as well as
information from medical personnel (or others) selected by the Company or its
insurers.

          Exchange Act means the United States Securities Exchange Act of 1934,
as amended.

          Good Reason means the occurrence of any one or more of the following
without your express written consent: (A) a reduction in the aggregate dollar
amount of your Base Salary, (B) a reduction of your Target Bonus by more than
fifteen percent (15%), (C) you are informed by the Company that your principal
place of employment will be relocated to a location that is greater than fifty
(50) miles away from your then-current principal place of employment, or (D) a

3



--------------------------------------------------------------------------------



 



material reduction in the nature and status of your authorities, duties, and
responsibilities, (when such authorities, duties, and responsibilities are
viewed in the aggregate) from their level in effect immediately prior to such
change, other than an insubstantial and inadvertent act that is remedied by the
Company promptly after the Company receives from you notice thereof. For
purposes of your severance benefits under Part Three of this letter agreement,
“Good Reason” shall also include (in addition to, and not in lieu of) the
occurrence of any one or more of the following without your express written
consent: (A) the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform the obligations
under this letter agreement, as contemplated in Section 10 of Part Six; or
(B) any purported termination by the Company of your employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 2 of Part Six. In any event, your right to terminate employment for Good
Reason will not be affected by your incapacity due to physical or mental
illness. Your continued employment will not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason.

          Involuntary Termination means (i) the involuntary termination of your
employment with the Company other than a Termination for Cause or (ii) your
resignation of your employment with the Company within sixty (60) days following
the occurrence of an event giving rise to Good Reason. For avoidance of doubt,
an Involuntary Termination will not be deemed to occur in the event your
employment terminates for any other reason, including but not limited to, by
reason of your death or Disability, Termination for Cause, or termination by you
other than for Good Reason. However, if immediately prior to the condition or
event leading to, or the commencement of, your Disability or immediately prior
to your death, you would have had an Involuntary Termination if you had
terminated at that time, then upon your termination for Disability or death (as
applicable) you will be deemed to have incurred an Involuntary Termination.

          Option means any stock option granted to you under any of the Plans
(including stock options granted after the date of this letter agreement, unless
otherwise expressly provided by the Board or the Compensation Committee of the
Board at the time of the applicable grant) which is outstanding at the time of
your Involuntary Termination, whether or not in connection with a Change in
Control.

          Plans mean (i) AJ’s 1999 Equity Incentive Plan, including the 2002 UK
Approved Rules for Grants thereunder, as amended or restated from time to time,
(ii) AJ’s 1999 Non-Qualified Equity Incentive Plan, as amended or restated from
time to time, and (iii) any successor stock incentive plan subsequently
implemented by AJ.

          Release means a written release, discharge and covenant not to sue, in
a form provided by AJ, entered into by you on behalf of yourself, your
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, of and in favor of the Company, its parent (if
any, including and without limitation, AJ), each of the Company’s and AJ’s
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, members, representatives, assigns, and successors, past and
present, and each of them (the “releasees”), with respect to and from any and
all claims, wages, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees,

4



--------------------------------------------------------------------------------



 



damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which you may then own or hold or at any
time theretofore owned or held or may in the future hold as against any or all
of said releasees, arising out of or in any way connected with your employment
relationship with the Company, AJ and any Corporate Affiliate with which you
have had such a relationship, or the termination of your employment or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said releasees, or any of them, committed or
omitted prior to the date of such release including, without limiting the
generality of the foregoing, any claim for severance pay, bonus or incentive
pay, sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, medical expenses, or disability (except
that such release shall not constitute a release of any Company obligation to
you that may be due to you upon the Company’s receipt of such release). The
Release shall also contain your warrant that you have not theretofore assigned
or transferred to any person or entity, other than the Company or a Company
affiliate (including, without limitation, AJ), any released matter or any part
or portion thereof and that you will defend, indemnify and hold harmless the
Company and the aforementioned releasees from and against any claim (including
the payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed. The Release shall also contain your resignation from each
and every board of directors (or similar body, as the case may be) of the
Company, AJ and each Corporate Affiliate on which you may then serve (if any)
and each and every office of the Company, AJ and each Corporate Affiliate that
you may then hold, and all positions that you may have previously held with the
Company, AJ and any Corporate Affiliate.

          Target Bonus means the annual incentive bonus to which you would be
eligible under the Company’s or AJ’s, as applicable, Incentive Bonus Plan (or
any similar successor plan) for a particular fiscal year calculated on the
following assumptions: (1) that at the conclusion of such year the Company’s or
AJ’s, as applicable, performance is at 100% of its performance milestone target
and (2) that at the conclusion of such year your individual performance is at
100% of your individual target level.

          Termination for Cause means, until the occurrence of a Change in
Control, the Company’s termination of your employment for any of the following
reasons: (i) your commission of any act of fraud, embezzlement or dishonesty,
(ii) your unauthorized use or disclosure of any confidential information or
trade secrets of the Company, AJ or any Corporate Affiliate, (iii) any
misconduct by you, whether by omission or commission, which has a material
adverse effect upon the business or affairs of the Company, AJ or any Corporate
Affiliate, (iv) your continued failure to perform the duties, functions and
responsibilities of your position after written notice from the Company or AJ
identifying the deficiencies in your performance and a reasonable cure period of
not less than thirty (30) days, or (v) a breach of your fiduciary duties as an
officer of the Company. As to acts, events, and omissions that occur after the
occurrence of a Change in Control, “Termination for Cause” means the Company’s
termination of your employment for any of the following reasons: (i) your
commission of any act of material fraud, material embezzlement or material
dishonesty, (ii) your unauthorized use or disclosure of any material
confidential information or trade secrets of the Company, AJ or any Corporate
Affiliate,

5



--------------------------------------------------------------------------------



 



(iii) any misconduct by you, whether by omission or commission, which has a
material adverse effect upon the business or affairs of the Company, AJ or any
Corporate Affiliate, (iv) your continued failure to perform the essential
duties, functions and responsibilities of your position after written notice
from the Company identifying the deficiencies in your performance and a
reasonable cure period of not less than thirty (30) days, or (v) a material
breach of your fiduciary duties as an officer of the Company.

PART TWO — NORMAL SEVERANCE BENEFITS

          Except as otherwise provided in Part Three of this letter agreement,
should your employment with the Company terminate by reason of an Involuntary
Termination prior to the occurrence of a Change in Control, then you will become
entitled to receive the severance benefits provided under this Part Two.
Notwithstanding the foregoing, you will only be entitled to receive such
benefits if you execute and deliver to the Company, at the time of your
Involuntary Termination, a fully executed, valid and binding Release.
Furthermore, and notwithstanding anything else contained herein to the contrary,
the Company and Company affiliates (including, without limitation, AJ) shall
have no obligation to pay you such benefits until after such Release has become
irrevocable by you in accordance with all applicable laws, rules and
regulations. In addition, your benefits under this Part Two will be subject to
the limitations of Part Four and your compliance with the restrictive covenants
set forth in Paragraph 1 of Part Five. Except for severance benefits expressly
provided under your Prior Agreement, your benefits under this Part Two shall be
in lieu of any other severance benefits to which you might otherwise, by reason
of the termination of your employment, be entitled under any other severance
plan, program or arrangement of the Company, AJ or any Corporate Affiliate. In
no event will you be entitled to benefits under both Part Two and Part Three of
this letter agreement.

          The severance benefits to which you may become entitled under this
Part Two shall consist of the following option acceleration benefit:

          The vesting schedule in effect for the shares of Common Stock subject
to your Options, to the extent outstanding at the time of your Involuntary
Termination, will be accelerated by an additional six (6) months so that each
such Option shall immediately become exercisable for the additional number of
shares for which that Option would have otherwise been exercisable under the
normal vesting schedule in effect for that Option had you actually rendered an
additional six (6) months of service with the Company prior to the date of your
Involuntary Termination. You will have until the earlier of (i) the expiration
of the option term, (ii) the termination of the Option in connection with a
Change in Control or similar event as provided in the applicable Plan and/or
stock option agreement, or (iii) the end of the limited post-employment exercise
period specified in the applicable stock option agreement for such Option in
which to exercise such Option for any or all of the shares of Common Stock for
which that Option is vested and exercisable at the time of your Involuntary
Termination, including the shares of Common Stock which vest on an accelerated
basis in accordance with the foregoing provisions of this paragraph. This
paragraph shall control as to each such Option notwithstanding anything in the
applicable Plan and/or stock option agreement to the contrary.

6



--------------------------------------------------------------------------------



 



PART THREE - SPECIAL CHANGE IN CONTROL BENEFITS

          Should your employment with the Company terminate by reason of an
Involuntary Termination within eighteen (18) months after a Change in Control,
then you will become entitled to receive the severance benefits set forth in
this Part Three. Notwithstanding the foregoing, you will only be entitled to
receive such benefits if you execute and deliver to the Company, at the time of
your Involuntary Termination, a fully executed, valid and binding Release.
Furthermore, and notwithstanding anything else contained herein to the contrary,
the Company and Company affiliates (including, without limitation, AJ) shall
have no obligation to pay you such benefits until after such Release has become
irrevocable by you in accordance with all applicable laws, rules and
regulations. In addition, your benefits under this Part Three will be subject to
the limitations of Part Four and your compliance with the restrictive covenants
set forth in Paragraph 1 of Part Five. Except for severance benefits expressly
provided under your Prior Agreement, your benefits under this Part Three shall
be in lieu of any other severance benefits to which you might otherwise, by
reason of the termination of your employment, be entitled under any other
severance plan, program or arrangement of the Company, AJ or any Corporate
Affiliate. In no event will you be entitled to benefits under both Part Two and
Part Three of this letter agreement.

          The severance benefits to which you may become entitled pursuant to
this Part Three shall consist of the following option acceleration benefit:

          Your Options, to the extent outstanding at the time of a Change in
Control but not otherwise vested and exercisable for all the shares of Common
Stock subject to the Options will, immediately prior to the effective date of
that Change in Control, vest and become exercisable for all of the shares of
Common Stock at the time subject to the Options and may be exercised for any or
all of those shares as fully-vested shares of Common Stock. Your Options as so
accelerated shall remain exercisable until the earlier of (i) the expiration of
the applicable option term, (ii) the termination of the Option in connection
with a Change in Control or similar event as provided in the applicable Plan
and/or stock option agreement, or (iii) the end of the limited post-employment
exercise period specified in the option agreement for each such Option; provided
that nothing in this letter agreement shall limit AJ’s ability to terminate the
options in connection with a change in control in accordance with the terms and
conditions of the applicable Plan and stock option agreement. This paragraph
shall control as to each such Option notwithstanding anything in the applicable
Plan and/or stock option agreement to the contrary.

PART FOUR – BENEFIT LIMITATIONS

          Notwithstanding anything contained in this letter agreement to the
contrary, to the extent that any payment or distribution of any type to you or
for you by the Company, a Company affiliate (including, without limitation, AJ),
any person who acquires ownership or effective control of the Company or AJ or
ownership of a substantial portion of the Company’s or AJ’s assets (within the
meaning of Section 280G of Code and regulations thereunder), or any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this letter agreement or otherwise (including, without limitation,
any accelerated vesting, or

7



--------------------------------------------------------------------------------



 



payment of stock options or other awards) (collectively, the “Total Payments”)
is or will be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then the Total Payments will be reduced (but not below zero)
so that the maximum amount of the Total Payments (after reduction) will be one
dollar ($1) less than the amount that would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
will be made only if the total after-tax benefit to you is greater after giving
effect to such reduction than if no such reduction had been made.

          Unless you give prior written notice specifying a different order to
AJ to effectuate the foregoing, AJ and the Company will reduce or eliminate the
Total Payments, by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any other remaining Total Payments other than
any accelerated vesting of stock options or other awards, then by reducing or
eliminating any accelerated vesting of stock options or other awards. The
preceding provisions of this Part Four take precedence over the provisions of
any other plan, arrangement or agreement governing your rights and entitlements
to any benefits or compensation.

          The determination of whether the Total Payments will be reduced as
provided in the first paragraph of this Part Four, and the determination of the
amount of such reduction, will be made at the Company’s or AJ’s expense, as
determined by them in their sole discretion, by a nationally recognized
certified independent public accounting firm selected by AJ (the “Accounting
Firm”). The Accounting Firm will provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to you and the Company, within fifteen (15) days of the date of
your termination of employment with the Company.

          It is possible that Total Payments to you will initially be reduced to
an extent greater than that required under the foregoing provisions of this
Part Four (an “Underpayment”). It is also possible that Total Payments will not
initially be reduced to the extent required by the foregoing provisions of this
Part Four (an “Overpayment”). The determination of any Underpayment or
Overpayment will be made by the Accounting Firm in accordance with the foregoing
paragraph. In the event of an Underpayment, the amount of any such Underpayment
shall be paid to you. In the event of an Overpayment, you will promptly pay to
the Company or AJ, as applicable and without interest, the amount of such
Overpayment.

PART FIVE - SPECIAL RESTRICTIVE COVENANTS

                    1. Non-solicitation. For a period of two (2) years following
your Involuntary Termination, whether or not in connection with a Change in
Control, you shall comply with each of the following restrictive covenants:

          (a) you will not encourage or solicit any employee of the Company (or
any affiliate of the Company) to leave the Company’s (or such affiliate’s)
employ for any reason or interfere in any other manner with employment
relationships at the time existing between the Company (or any affiliate of the
Company) and their respective employees; and

          (b) you will not induce any customer, supplier, vendor, distributor,
licensor or licensee of the Company (or any affiliate of the Company) to
terminate (or elect not to

8



--------------------------------------------------------------------------------



 



renew) its existing business contractual relationships with the Company (or such
affiliate), as applicable, or interfere in any other manner with any existing
business contractual relationship between any customer, supplier, vendor,
distributor, licensor or licensee and the Company (or any affiliate of the
Company).

          2. Effect of Non-Compliance. You acknowledge that monetary damages may
not be sufficient to compensate the Company or affiliate of the Company, as
applicable, for any economic loss which may be incurred by reason of your breach
of the restrictive covenants set forth in Paragraph 1 of this Part Five.
Accordingly, in the event of any breach of those covenants, the Company or one
of its affiliates, as applicable, shall be entitled to obtain, in addition to
any remedies available at law, equitable relief in the form of an injunction
precluding you from continuing such breach. In addition, any Option acceleration
to which you become entitled under Part Two or Part Three of this letter
agreement shall immediately cease should you fail to comply with any of the
restrictive covenants set forth in Paragraph 1 of this Part Five.

PART SIX — MISCELLANEOUS

          1. Other Terminations of Employment. Should your employment be
terminated by the Company in a Termination for Cause, should you quit, resign or
retire other than for Good Reason, or should your employment terminate due to
your death or Disability, the Company (subject to Section 6.2 of your Prior
Agreement) will only be required to pay you (i) any unpaid compensation earned
for services previously rendered through the date of such termination and
(ii) any accrued but unpaid vacation benefits or sick days, and no benefits will
be payable to you under Part Two or Part Three of this letter agreement.

          2. Notice of Termination. Any termination by the Company for Cause or
by you for Good Reason upon or following a Change in Control will be
communicated by a Notice of Termination. For purposes of this letter agreement,
a “Notice of Termination” means a written notice that indicates the specific
termination provision in this letter agreement that you or the Company relied
upon and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

          3. Re-employment. If, in connection with your termination of
employment, all or any portion of your Options become vested under Part Two or
Part Three of this letter agreement, such accelerated vesting will remain
effective if you become re-employed by the Company or a Company affiliate. If
you are so re-employed and your employment is later terminated, you will not be
entitled to any additional vesting of your Options under Part Two of this letter
agreement with respect to Options that have previously been subject to
accelerated vesting under Part Two. You may, however, be entitled to accelerated
vesting of such Options in accordance with Part Three of this letter agreement
to the extent such Options have not previously become vested.

          4. Tax Withholding. The Company and AJ each have the right to withhold
from any amount otherwise payable to you under or pursuant to this letter
agreement the amount of any taxes (national, local or otherwise) that the
Company or AJ may legally be required to withhold with respect to such payment.
If tax withholding is so required and the Company or AJ cannot satisfy its tax
withholding obligations in the manner described in the preceding sentence, the

9



--------------------------------------------------------------------------------



 



Company or AJ may require you to pay or provide for the payment of such required
tax withholding as a condition to the payment or delivery of such amounts or
benefits. You are solely responsible for all income and employment taxes arising
in connection with this letter agreement or benefits hereunder.

          5. Tax Status of Options. The accelerated vesting of one or more of
your Options pursuant to the provisions of this letter agreement may result in
the loss of favorable tax treatment under Code Section 422 for all or part of
those Options which might have otherwise qualified as an incentive stock option
under Code Section 422.

          6. Indemnification. The indemnification provisions for Officers and
Directors under the Company’s Bylaws will (to the maximum extent permitted by
law) be extended to you during the period following your Involuntary
Termination, whether or not in connection with a Change in Control, with respect
to all matters, events or transactions occurring or effected during your period
of employment with the Company.

          7. Death. Should you die before you exercise all your outstanding
Options then such Options, to the extent exercisable at the time of your death,
may be exercised within twelve (12) months after your death (or such shorter or
longer period as may be provided under the applicable stock option agreement) by
the executors or administrators of your estate or by persons to whom the Options
are transferred pursuant to your will or in accordance with the laws of
inheritance. In no event, however, may any such Option be exercised after the
specified expiration date of the option term or any earlier termination of the
Option in connection with a Change in Control or similar event as provided in
the applicable Plan and/or stock option agreement. This Paragraph 7 shall
control as to each such Option notwithstanding anything in the applicable Plan
and/or stock option agreement to the contrary.

          8. Miscellaneous. This letter agreement will be binding upon the
Company, AJ and its or their successors and assigns and is to be construed and
interpreted under the laws of the State of California, notwithstanding any
California or other conflict of law provision to the contrary. Nothing in this
letter agreement is intended to provide you with any right to continue in the
employ of the Company (or AJ or any Corporate Affiliate) for any period of
specific duration or interfere with or otherwise restrict in any way your rights
or the rights of the Company (or AJ or any Corporate Affiliate), which rights
are hereby expressly reserved by each, to terminate your employment at any time
for any reason or for no reason; provided, however, that nothing in this letter
agreement is intended to supersede any rights to continued employment that you
may have as a matter of law under the laws of the United Kingdom.

          AJ will require the surviving entity or successor in any Change in
Control to expressly assume and agree to perform the Company’s and AJ’s
obligations under this letter agreement in the same manner and to the same
extent as Company and AJ would be required to perform them if such Change in
Control had not taken place. If AJ fails to obtain such assumption and agreement
in writing before the effective date of any such Change in Control, then the
failure will be deemed to be a breach of this letter agreement and you will be
entitled to the benefits under Part Three.

10



--------------------------------------------------------------------------------



 



          None of your benefits, payments, proceeds or claims will be subject to
any claim of any creditor and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor, nor do you
have any right to alienate, anticipate, commute, pledge, encumber or assign any
of the benefits or payments or proceeds which you may expect to receive,
contingently or otherwise, under this letter agreement. Notwithstanding the
foregoing, benefits which are in pay status may be subject to a court-ordered
garnishment or wage assignment, or similar order, or a tax levy. This letter
agreement will inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

          Except as provided below, this letter agreement supersedes all prior
agreements between you and the Company relating to the subject of severance
benefits payable upon your termination of employment, whether or not in
connection with a Change in Control or other change in control or ownership of
AJ, and you will not be entitled to any other severance benefits upon your
termination of employment other than those that are provided in this letter
agreement and in your Prior Agreement. Except as provided in the next sentence,
there are no representations, warranties, or agreements, whether express or
implied, or oral or written, with respect to the subject matter hereof, except
as expressly set forth herein. Notwithstanding anything to the contrary, nothing
in this letter agreement is meant to, or does, supersede, alter or modify your
obligations under the Confidential Information and Invention Assignment
Agreement previously signed by you with the Company. Further, except as
expressly modified herein, each of your Options shall otherwise continue to be
subject to the terms and conditions of the applicable Plan and stock option
agreement and your Prior Agreement shall continue in effect as expressly
otherwise provided herein.

          This letter agreement may only be amended or terminated by written
instrument signed by you and an authorized officer of the Company.

          If any provision of this letter agreement as applied to you or the
Company (or a Company affiliate, including AJ) or to any circumstance should be
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision will in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this letter agreement, or the enforceability or
invalidity of this letter agreement as a whole. Should any provision of this
letter agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision will be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this letter agreement will
continue in full force and effect.

          The section headings of this letter agreement are for the purpose of
convenience only, and they neither form a part of this agreement nor are they to
be used in the construction or interpretation thereof.

          Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this letter agreement shall operate
as a waiver thereof, nor shall any

11



--------------------------------------------------------------------------------



 



single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

          Each party recognizes that this is a legally binding contract and
acknowledges and agrees that they have had the opportunity to consult with legal
counsel of their choice. Each party has cooperated in the drafting, negotiation
and preparation of this letter agreement. Hence, in any construction to be made
of this letter agreement, the same shall not be construed against either party
on the basis of that party being the drafter of such language.

          11. Payment of Obligations Absolute. Except as provided in Part Four
and Section 3 of Part Six, the Company’s obligation to make the payments and the
arrangements provided for herein are absolute and unconditional, and will not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against you or anyone else. You agree that, in the event of the termination of
your employment, the applicable benefits called for by this agreement (whether
pursuant to Part Two, Part Three, or Section 1 of Part Six) and your Prior
Agreement shall constitute the exclusive and sole remedy for any termination of
your employment and you covenant not to assert or pursue any other remedies, at
law or in equity, with respect to any termination of employment. AJ will provide
all benefits to which you are entitled under this letter agreement without
notice or demand. Each and every benefit provided hereunder by AJ will be final,
and AJ will not seek to recover from you all or any part of such benefit, for
any reasons whatsoever, except as otherwise provided in Part Four or in the
event that the Release is revoked or otherwise rendered unenforceable by you.

          You will not be obligated to seek other employment in mitigation of
the benefits provided under this letter agreement, and if you obtain any other
employment it will in no event effect any reduction of the Company’s obligations
to make the payments and arrangements required to be made hereunder.

          12. Other Benefit Plans. All benefits provided under this letter
agreement are in addition to and not in substitution for any pension rights
under the Company’s tax-qualified pension plan in which you participate and any
disability, life or workers’ compensation distribution that you may be entitled
to under the terms of any such plan at the time your employment by the Company
terminates. Notwithstanding the foregoing, this letter agreement does not create
an inference that any duplicate payments will be required. Any benefits you
receive under this letter agreement will not be deemed a part of your
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company, except where explicitly provided under the terms of such plans or
arrangements.

[The remainder of this page has intentionally been left blank.]

12



--------------------------------------------------------------------------------



 



          Please indicate your acceptance of the foregoing by signing the
enclosed copy of this letter and returning it to the Company.

            Very truly yours,

ASK JEEVES INTERNET LTD.
      By:   /s/ Steve Berkowitz         Steve Berkowitz        Director     

ACCEPTANCE

          I hereby agree to all the terms and provisions of the foregoing letter
agreement governing certain severance benefits to which I may become entitled
upon the termination of my employment under certain prescribed circumstances,
including (i) an involuntary termination without cause or (ii) an involuntary
termination without cause or resignation following a substantial change in
control or ownership of the Company. I further agree that, except with respect
to benefits provided under the letter agreement between me and the Company dated
October 27, 2003 (as modified by this letter agreement), the benefits to which I
may become entitled under this letter agreement supersede and replace any other
severance benefits to which I might otherwise become entitled under any other
plan, program or arrangement or agreement with the Company, AJ or any Corporate
Affiliate, and I hereby fully release all the rights and entitlements I might
otherwise have under those other plans, programs, arrangements and agreements.

         

  Signature:   /s/ Adrian Cox

--------------------------------------------------------------------------------


  Date:   25 January 2005

--------------------------------------------------------------------------------

          Ask Jeeves, Inc. confirms that your Options have been (and any future
Options will, by virtue of this agreement, be) modified to give effect to any
accelerated vesting required pursuant to this letter agreement.

            ASK JEEVES, INC.
      By:   /s/ Steve Berkowitz         Steve Berkowitz        Chief Executive
Officer     

13